Citation Nr: 1509195	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Attorney





INTRODUCTION

The Appellant, who is a Veteran for his active duty service period, served on active duty in the Army from July 1983 to May 1987.  He subsequently had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Nevada National Guard from July 1987 to December 1990, and the Idaho National Guard from September 1993 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In January 2010, May 2011, December 2012, and July 2013 the Board remanded this claim for further development.  It now returns for appellate review. 


FINDING OF FACT

The Appellant's current psychiatric disability is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder have not been met.  38 U.S.C.A. § 1131;                           38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran is claiming that he has a psychiatric disorder that had its onset during active duty Army service or during a period of ACDUTRA.  In the July 2013 remand, the Board requested that the Appellant's Social Security Administration (SSA) records be obtained and associated with the claims file, along with any updated medical treatment records identified or provided by the Appellant.  The RO then readjudicated the claim in November 2013, continuing the denial of service connection.  

The Appellant does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice Letters dated July 1998, September 2004, March 2010, February, 2012, February 2013, and September 2013, among others, are of record.  The RO has obtained the available pertinent medical records including SSA records, VA treatment reports, and private treatment reports identified by the Appellant.  However, several records identified by the Appellant, including the Appellant's service treatment records (STRs), could not be located.  

In a case where a claimant's service records are unavailable through no fault of his own, the Board acknowledges that there is a heightened obligation for VA to assist in the development of his claim and to provide reasons and bases for any adverse decision rendered without these records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board notes that VA was unable to obtain the Appellant's active duty STRs despite several attempts.  A formal finding of unavailability was made by a military records specialist, and notice was provided to the Appellant.  (see VA Notice Letter regarding formal finding on the unavailability of service medical records, dated June 24, 1998).  Another attempt to locate the Appellant's records was made in April 2000, but it too was unsuccessful.  Following the January 2010 remand, a third search for the Appellant's STRs was undertaken, again with negative results.  An email from the VA Records Management Center (RMC) dated February 4, 2010 noted that several searches were conducted of the facility and the STRs could not be located.  The records request was flagged for immediate action if the Appellant's STRs were found.  The Appellant's military personnel records were associated with the claims file in April 2011; however, the Appellant's STRs were not included and there is no indication that they are available, as was stated in the June 24, 1998 letter.  

Additionally, the Board notes that the Appellant's Nevada National Guard STRs, and a portion of the Appellant's Idaho National Guard STRs also are unavailable.  The Board remand in December 2012 specifically requested the RO identify and obtain records regarding periods of ACDUTRA related to National Guard service.  A review of the claims file reveals that the RO requested records pertaining to the Appellant's Nevada National Guard service in January 2010 and March 2010.  The Appellant was provided notice in March 2010 of the records search and directed to provide any records in his possession.  A memo from the Nevada Adjutant General dated April 26, 2010 indicated no STRs were available for the Appellant.  Regarding the incomplete Idaho National Guard STRs, request letters dated February 2013, April 2013, and May 2013, along with a duty to assist letter mailed to the Appellant in May 2013 are associated with the claims file.  Unfortunately, no additional Idaho National Guard records could be obtained.  A VA memo dated June 10, 2013 noting the formal finding of unavailability regarding Idaho National Guard records is associated with the claims file.  

Moreover, during the pendency of the claim, the Appellant indicated that a motor vehicle accident in which he was involved while in the Army stationed in Honduras between December 1985 and July 1986 was actually a terrorist attack against him causing PTSD.  The Appellant asserted that a Judge Advocate General Investigation (JAGMAN) was conducted in response to the accident.  The Appellant reported he was concussed in the accident and treated locally, and at the Joint Air Base hospital.  Following the December 2012 remand and after a diligent search, no record of any JAGMAN investigation was located and no hospital records indicating the Appellant received medical treatment were located.  Formal findings of unavailability regarding the claimed JAGMAN and Honduran medical records dated October 2011 and March 2012 are associated with the claims file.  

Despite the unfortunate unavailability of the Appellant's service treatment records, and other records identified by the Appellant, the appellant's post-service VA and private treatment records are on file as is his Idaho National Guard entrance medical examination.  However, the Appellant has never claimed that he was treated for mental health during his periods of active duty Army service, ACDUTRA, or INACDUTRA.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c).

The Appellant was provided VA medical examinations in July 2010, April 2012, and February 2013 for the development of his claim.  The July 2010 VA examiner was unable to provide an opinion regarding the Appellant's claimed PTSD as she judged the Appellant's objective test results unreliable due to poor effort and intentional distortion.  The April 2012 VA examiner rendered an opinion as to the Appellant's claimed PTSD but did not address any other acquired psychiatric disorders.  However, the April 2012 deficiency was cured by the February 2013 VA examination and addendum opinion.  The Appellant has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643, F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination.)  The Board finds that no further medical development is necessary to reach a decision on the claim.

The Board recognizes that this claim has been in development for a lengthy period of time due to the difficulty in identifying and obtaining potentially pertinent relevant evidence.  Unfortunately, some military records identified by the Appellant as being potentially relevant simply could not be found.  However, all available relevant evidence or, alternatively, appropriate formal finding of unavailability has been associated with the claims file and all requested medical development has been completed.  The Board finds that further evidentiary development is futile and that the Appellant is not prejudiced by proceeding with adjudication.  

Merits

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  

Pertinent to any discussion of aggravation is the presumption of soundness.  Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease (1) existed before acceptance and enrollment and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  For veterans who have achieved "veteran" status through a prior period of duty and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies, but only when the veteran has been "examined, accepted, and enrolled" for the period of ACDUTRA, and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, the presumption of aggravation is not applicable to periods of ACDUTRA or INACTDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation, the Court has held that the term "aggravated" as it is used in section 101(24)(B) means that in order for a claimant to have active service that qualifies him to be a "veteran," the evidence must establish that during a period of ACDUTRA he or she experienced an increase in disability and that such increase was beyond the natural progress of that disease or injury.  Donnellan v. Shinseki, 676 F.3d 1089 (2012).

Just establishing that a disability worsened during service is not enough, since the presumption of aggravation does not apply where a claim is based on a period of ACDUTRA or INACDUTRA.  See Smith, 24 Vet. App. at 48 n.7.  Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).
In addition, the presumption of service connection for certain chronic diseases, including psychoses, manifesting to a degree of 10 percent within one year following discharge from service, is not available for claims based on periods of ACDUTRA.  See 38 C.F.R. § 3.307(a)(1).  

Service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304(f).  

VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010). 
The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist. Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946,  service connection may also be allowed on a presumptive basis for psychoses if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Appellant has a current psychiatric disability, most recently diagnosed as schizoaffective disorder.  The Appellant is claiming his psychiatric disorder is related to a perceived terrorist attack that occurred while the Appellant was on active duty, and for two claimed active duty in-service assaults.  The Appellant is also claiming that his schizoaffective disorder began in or is related to active duty service or a period of ACDUTRA.  
Regarding the PTSD assertion, in numerous lay statements received during the pendency of the claim the Appellant identified three primary stressors that he claims occurred during active duty Army service the he believes caused PTSD.  The Appellant claimed he was assaulted by his Drill Sergeant during Boot Camp at Fort Jackson, South Carolina.  The Appellant also claimed he was assaulted by a group of fellow soldiers.  Finally the Appellant claimed that a suicide bomber on a motorcycle intentionally rammed his government vehicle while he was on temporary assigned duty (TAD) to Honduras from December 1985 and July 1986.  

Addressing the motor vehicle accident first, the Appellant provided several lay statements concerning his accident in Honduras.  In a statement received April 2000, the Appellant merely recounted a simple traffic accident involving a motorcycle that ran a stop sign and collided with the Appellant's vehicle.  After the collision, the Appellant reported his vehicle rolled a few times and the Appellant suffered a mild concussion.  The description of the event was benign and the Appellant described only mild physical injury.  By July 2001, the Appellant's remembrance of the accident included an assertion that the motorcycle intentionally hit his vehicle.  By 2004 the Appellant's story had evolved into a terrorist attack and not a mere traffic accident.  And in a statement received in January 2010 the Appellant related that he was attacked while driving in Honduras by a suicide person while transporting official documents from the U. S. Embassy to his air base.  

Given the Appellant's inconsistency over time relating the events concerning the Honduran accident, and considering the first mention of a terroristic attack in the record was not until 2004, approximately 18 years after the accident, the Board finds that the Appellant's statements about that active duty in-service PTSD stressor not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the appellant is a factor that the Board can consider and weigh against a claimant's lay evidence).  The Appellant's description of the circumstances of the motor vehicle accident has become more dramatic as time has passed and has deviated quite significantly from the motor vehicle accident first described in April 2000 that alleged only mild physical injuries.  The Appellant did claim he was treated for physical injuries and that a JAGMAN investigation was conducted concerning the accident but, as discussed above, no record of any JAGMAN investigation or claimed medical treatment exists.  Additionally, although the Appellant's STRs could not be located, the Appellant has never asserted he received mental health treatment or complained of any psychiatric injury during active duty Army service.  The April 2012 VA examiner also considered the Appellant's claimed PTSD stressors, including the motor vehicle accident.  The April 2012 examiner's opinion is discussed below.  

In January 2010 the Appellant underwent a VA examination to determine whether the Appellant's symptomatology could be PTSD.  However, the VA examiner was unable to form a diagnosis with regard to PTSD due to invalid test results that the examiner opined were due the Appellant's poor effort and intentional distortion.  The examiner was able to endorse major depressive disorder, severe, with psychotic features, and narcissistic personality disorder.  

The Appellant underwent a second VA examination in April 2012.  The VA examiner reviewed the claims file, medical history, and conducted an in-person examination of the Appellant.  The examiner noted that the Appellant's claimed in-service assaults did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner further opined that the Honduran motor vehicle accident, as described by the Appellant, was an adequate stressor to support a diagnosis of PTSD, but explained that the terrorist aspect of the incident was first documented in a stressor statement in 2004 and that without confirming third-party evidence (e.g. JAG investigative report), it is probable the terrorist attack interpretation of the incident developed over time through a delusional process associated with the Appellant's schizoaffective disorder.  As discussed above, corroborative evidence is not required for a diagnosis of PTSD involving stressors involving "fear of hostile military or terrorist activity".  However, the examiner may consider the absence of corroborating evidence in conjunction with the Appellant's total symptomatology picture in forming an opinion as to whether the Appellant's symptoms are related to the claimed stressor.  Here, the examiner remarked that the Appellant does experience some PTSD symptoms.  However the configuration and intensity of the symptoms do not meet DSM -IV criteria for PTSD.  The examiner opined that the Appellant's symptoms meet the DSM-IV criteria for schizoaffective disorder and opined that the Appellant's schizoaffective disorder was less likely than not caused by factors associated with his military experience.  

Turning to the Appellant's claim that in-service assaults caused him to experience PTSD, the record is silent as to any corroborating evidence.  Although the Appellant's STRs are unavailable, the service personnel records from his active duty Army service from July 1983 to May 1987 are complete.  The Appellant's service personnel records reflect service in Okinawa, Fort Polk, Louisiana, and temporary duty in Honduras as part of Joint Task Force Bravo; however the personnel records are silent regarding any attacks, stressors, or hostile engagements.  Additionally, the Appellant was notified of alternate sources available to procure corroborative evidence and he provided neither alternate evidence nor an explanation as to why the evidence was not in existence.  Because it is reasonable to expect that the Appellant would have submitted such evidence concerning active duty in-service assaults during the course of the appeal, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  Finally, the April 2012 VA examiner opined that the claimed in-service assaults did not meet the DSM-IV criteria for PTSD.  Consequently, the Board finds that the preponderance of the evidence weighs against the Appellant's assertion that in-service assaults caused PTSD.  

The Board acknowledges that the Appellant may sincerely believe that he has PTSD.  However, the Appellant and the Board lack the medical training and expertise needed to diagnose that mental disorder, and the Board must rely on the competent medical evidence of record.  See Young v. McDonald, 766 F. 3d 1348; see also Clemons v. Shinseki, 23 Vet. App. 1 at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Consequently, as there is no medical opinion providing a PTSD diagnosis under VA criteria, the Board finds that the preponderance of the evidence shows that the Appellant does not have a current diagnosis of PTSD.  Therefore there can be no claim on that basis, and the Appellant's claim for service connection for PTSD must be denied.  Brammer v. Derwinski, 3 Vet. App. at 225. 

Addressing to the Appellant's acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, the Appellant claims that his psychiatric disorder had its onset during active duty service or ACDUTRA while a member of the Nevada or Idaho National Guard.  Available Nevada National Guard records indicate the Appellant served with the Nevada Guard from July 1987 to December 1990 and, in addition to several INACDUTRA periods, had three two-week ACDUTRA periods: one between July 1987 and July 1988; one between July 1988 and November 1988; and finally one between July 1989 and December 1989.  

Following a period of civilian employment, the Appellant served with the Idaho National Guard briefly from September 1993 to July 1994.  The Appellant completed 14 INACDUTRA training periods between October 1993 and March 1994 and had four ACDUTRA periods: two in October 1993, one in November 1993, and one in March 1994.  Entrance medical examination records are available concerning his enlistment into the Idaho National Guard.  In the report of medical examination, summary of defects and diagnoses, Dr. S., Chief Medical Officer, noted that the Appellant suffered reactive depression after getting divorced and losing his house and family.  Dr. S. further noted that the Appellant was hospitalized for two weeks in Reno, Nevada in February 1993 following an attempted overdose of Tylenol and concluded the Appellant exhibited no mental pathology.  The Appellant was recommended for a waiver, which was granted, and he was accepted into the Idaho National Guard September 1993.  As discussed in the notice and assistance section, no further records from the Idaho National Guard were obtainable.  However, even in the absence of additional Idaho National Guard records, the Appellant does not assert he received mental health treatment during any period while a member of the Idaho National Guard or Nevada National Guard.  The Board notes that the period of hospitalization described in the Idaho National Guard entrance medical examination does not correspond to any period of active duty service, ACDUTRA, or INACDUTRA.  

An addendum VA medical opinion was requested in February 2013 as the April 2012 VA exam did not completely address the Appellant's acquired psychiatric disorder.  The 2013 VA examiner reviewed the claims file, medical history, and conducted an in-person examination.  During the exam, the Appellant reported that he was attending Officer Candidate School (OCS) for the Nevada National Guard when he had his first mental health breakdown and that, coincident with that breakdown, he was arrested for reckless driving because he was angry and upset, and driving too fast.  There is evidence of completion of Reserve Component Noncommissioned Officers Primary Leadership Development Course in August 1988, but there is no evidence of participation in OCS.  However, as the examiner noted, the claims file documents the breakdown and arrest happened in April 1993, more than two years after the Appellant was discharged from the Nevada National Guard and prior to the Appellant's brief service with the Idaho National Guard.  The examiner remarked that, based on a review of the available records, schizoaffective symptoms first manifested while the Appellant was a civilian in 1992, five years after the Appellant's discharge from active duty service and two years after discharge from the Nevada National Guard.  The examiner further remarked that there are no records of events during his Idaho National Guard service that indicate an exacerbation of his preexisting mental disorder.  The examiner opined that it is less likely than not that schizoaffective disorder had its clinical onset during service, is related to any in-service disease, event, or injury, or was manifest in the initial post-service year after the Appellant was separated from active duty service in May 1987.  The examiner further noted that the Appellant was 27 years old (in 1992) when symptoms onset which is consistent with the DSM-IV concerning the onset of schizophrenia, the base disorder in the diagnosis for schizoaffective disorder, as typically occurring between the late teens and mid-30's.  

Although the February 2013 VA examiner characterized the Appellant's psychiatric disorder as preexisting, the Idaho National Guard medical examiner specifically noted no mental pathology on the entrance medical examination.  However, as the available records do not show and the Appellant has not claimed any mental health complaints or treatment during any period of Idaho National Guard service, aggravation need not be discussed.  

Thus, although the Appellant does have a current psychiatric disability, diagnosed as schizoaffective disorder, the preponderance of the evidence is against the Appellant's claim that his schizoaffective disorder is etiologically related to service and should be service-connected.  Although the Appellant reported to the February 2013 VA examiner that his first episode of mental health symptoms occurred while he was in OCS with the Nevada National Guard between July 1987 and December 1990, the February 2013 VA examiner opined mental health symptoms first manifested in 1992 while he was a civilian and in between periods of National Guard service.  The record further reflects that the Appellant reported mental health symptoms to his 1992 employer prior to ceasing employment that same year.  Thus, the Appellant by his own account reported the onset of mental health symptomatology, currently diagnosed as schizoaffective disorder, during a period that was clearly not active duty service or ACDUTRA as defined above.  Based on the foregoing, service connection for schizoaffective disorder is not warranted and must be denied.  

In reaching the above conclusions concerning the Appellant's claimed PTSD and diagnosed schizoaffective disorder, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 517(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


